i          i        i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00347-CV

                              IN RE Charles and Kimberly LUKANCICH


                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 1, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 11, 2009, relator filed a petition for writ of mandamus and a motion for temporary

relief. The court has considered relator’s petition for writ of mandamus and real party in interest’s

response and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus and the motion for temporary relief are DENIED. See TEX . R. APP .

P. 52.8(a).

                                                             PER CURIAM




          … This proceeding arises out of Cause No. 06-1750-CV, styled In the Interest of J.V., pending in the 25th
           1

Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding. However, the order
complained of was signed by the Honorable Karin Bonicoro, Associate Judge of the Child Protection Court of Central
Texas Court #4, 3rd Administrative Judicial Region.